Case 19-03161-5-JNC Doc8 Filed 07/12/19 Entered 07/12/19 13:35:55 Page 1 of 7

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NORTH CAROLINA
FAYETTEVILLE DIVISION

IN THE MATTER OF: CASE NO. 19-03161-5-JNC
Anthony Moses Jenkins, Debtor CASE FILED: July 11, 2019
Teresa Stringe Jenkins, Joint Debtor CHAPTER 7

CERTIFICATE OF SERVICE

The undersigned hereby certifies that he has served upon all parties by law
entitled to such service in the above captioned proceeding the following:

STATEMENT OF INTENT
Said service was accomplished by electronic noticing to the following:

Clerk, United States Bankruptcy Court
Mr. Holmes P. Harden, Chapter 7 Trustee
Bankruptcy Administrator

Said service was accomplished by placing a copy of the same in a postpaid, properly
addressed wrapper in a depository under the exclusive care and custody of the United
States Postal Service at Fayetteville, NC, with the same addressed to:

Edge Park Medicval Services Harris Jewelry

Attn: Managing Agent Attn: Managing Agent

PO Box 639457 800 Prime Place
Cincinnati, OH 45263 Hauppauge, NY 11788
Kimbrells Furniture Westlake Financial Service
Attn: Managing Agent Attn: Managing Agent
3141 Raeford Road 4751Wilshire Blvd
Fayetteville, N.C. 28304 Los Angeles, CA 90010

DATED: July 12, 2019

/s Roger R. Compton
ROGER R. COMPTON

Attorney at Law
P.O. Box 42836
Fayetteville, NC 28309
Case 19-03161-5-JNC Docs Filed 07/12/19 Entered 07/12/19 13:35:55 Page 2 of 7

Fill in this information to identify your case:

 

 

 

Debtor 1 Anthony Moses Jenkins

First Name Middle Name Last Name
Debtor 2 Teresa Stringe Jenkins
(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court forthe: © EASTERN DISTRICT OF NORTH CAROLINA

 

Case number 49-03161-5
(if known) 1 Check if this is an

amended filing

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 12/45

If you are an individual filing under chapter 7, you must fill out this form If:
J creditors have claims secured by your property, or

you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and fessors you list
on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
inf

 

 

 

Creditors Edge Park Medical Services C Surrender the property. 0 No
name: OC) Retain the property and redeem tt.
i Retain the property and enter into a M Yes

Description of Insulin Pump
property Location: 3102 Beckham Place,
securing debt: Apt D, Fayetteville NC 28304

Reaffirmation Agreement.
CZ Retain the property and [explain]:

 

 

Creditors Harris Jewelry @ Surrender the property. No
name: C Retain the property and redeem it.

_ D Retain the property and enter into a C1 Yes
Description of Watch, Earrings and necklace Reaffirmation Agreement.
property Location: 3102 Beckham Place, 2 Retain the property and [explain];

securing debt: Apt D, Fayetteville NC 28304

 

 

Creditors Kimbrells Furniture CO] Surrender the property. BNo
name: C) Retain the property and redeem it.

_ CO Retain the property and enter into a D Yes
Description of Bed frame and chest of drawers Reaffirmation Agreement.
property Location: 3102 Beckham Place, I Retain the property and {explain}:

Apt D, Fayetteville NC 28304

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 19-03161-5-JNC Docs Filed 07/12/19 Entered 07/12/19 13:35:55 Page 3 of 7

Debtor1 Anthony Moses Jenkins

 

 

 

 

Debtor2 Teresa Stringe Jenkins Case number (itknown) 19-03161-5
securing debt: Continue to make payments in a timely
manner
Creditors Westlake Financial Service W@ surrender the property. Wi No
name: OC Retain the property and redeem it.
- (2 Retain the property and enter into a CI] Yes
Description of 2016 Chevy Malibu 86,551 miles Reaffirmation Agreement.
property VIN 1G1ZESST6GF296090 CO Retain the property and [explain):

securing debt. Location: 3102 Beckham Place,
Apt D, Fayetteville NC 28304

 

 

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

     

Describe’ your'unexplired; personal. property lease: Will:the:lease.beassume
Lessor's name: 0 No
Description of leased
Property: O Yes
Lessors name: 1 No
Description of leased
Property: O Yes
Lessor's name: D No
Description of leased
Property: D Yes
Lessor's name: D No
Description of leased
Property: OD Yes
Lessor’s name: D No
Description of teased
Property: 0 Yes
Lessor's name: D No
Description of leased
Property: 0 Yes
Lessor’s name: O No
Description of leased
Property: OO Yes

GEGERIT Sign Betow

 

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 

 

X /si Anthony Moses Jenkins X /si/ Teresa Stringe Jenkins
Anthony Moses Jenkins Teresa Stringe Jenkins
Signature of Debtor 1 Signature of Debtor 2
Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 19-03161-5-JNC Docs Filed 07/12/19 Entered 07/12/19 13:35:55 Page 4of7

Debter1 Anthony Moses Jenkins

 

 

 

 

Debtor2 Teresa Stringe Jenkins Case number (itknown) 19-03161-5
Date July 12, 2019 Date July 12, 2019
Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - wrw.bastcase.com Best Case Bankruptcy
 

Case 19-03161-5-JNC Docs Filed 07/12/19 Entered 07/12/19 13:35:55 Page5of7

 

United States Bankruptcy Court

Eastern District of North Carolina
Fayetteville Division

 

Debtor 1 Anthony Moses Jenkins Social Security number or TIN xxx-xx-1714
FirstName MiddleName Last Nema EIN _ -
Debtor 2 Teresa Stringe Jenkins Social Security number or {TIN xxx=xx-5565

 

(Spouse, if filing) FirstName  MiddleName Last Name EIN -

Date case filed for chapter 7 7/11/19
Case number: 19-03161-5-JNC

 

 

icial For ivi int Debtor
Notice of Chapter 7 Bankruptcy Case -—- No Proof of Claim Deadline 12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered. This notice has important information about the case for creditors, debtors, and trustees, including
information about the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors’ property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

 

The staff of the bankruptcy clerk's office cannot give legal advice.

 

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
iled wi e court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
wi e court.

 

 

1. Debtor's full name Anthony Moses Jenkins Teresa Stringe Jenkins

 

  
  
  

2. All other names used in the  fka Teresa Evette Stringe

 

 

 

last 8 years
3. Address 3102 Beckham Place, Apt D 3102 Beckham Place, Apt D
Fayetteville, NC 28304 Fayetteville, NC 28304
4, Roger R. Compton Contact phone 910 424-6393
Debtor's attorney PO Box 42836
Name and address Fayetteville, NC 28309
5. Holmes P Harden Contact phone 919 981-4000
Bankruptcy trustee Williams Mullen
Name and address A Professional Corporation

P. O. Drawer 1000
Raleigh, NC 27602

 

 

 

For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case -- No Proof of Claim Deadline page 1
Case 19-03161-5-JNC Docs Filed 07/12/19 Entered 07/12/19 13:35:55 Page 6 of 7

Debtor Anthony Moses Jenkins and Teresa Stringe Jenkins

Case number 19-03161-5-JNC

 

 

6. Bankruptcy clerk's office

Documents in this case may be filed at
this address. You may inspect all records
filed in this case at this office or online

at www pacer.dov.

300 Fayetteville Street, 4th Floor
P.O. Box 791
Raleigh, NC 27602

Office Hours: 8:30 am — 4:30 pm
Contact phone: 919-856-4752
Date: 7/11/19

 

7. Meeting of creditors

Debtors must attend the meeting to be
questioned under oath. In a joint case,
both spouses must altend. Creditors

may attend, but are not required to do so.

August 22, 2019 at 09:30 AM Location:

U. S. Post Office & Federal
Building, Third Floor Courtroom,
301 Green Street, Fayetteville,
NC 28303

The meeting may be continued or adjourned to a
later date. If so, the date will be on the court
locket.

Please bring a government issued
picture ID with you to the meeting
of creditors. This ID is required for
entry into the building.

 

8. Presumption of abuse

if the presumption of abuse arises, you
may have the right to file a motion to
dismiss the case under 11 U.S.C. §
707(b). Debtors may rebut the
presumption by showing special
circumstances.

The presumption of abuse does not arise.

 

9. Deadlines

The bankruptcy clerk's office must
receive these documents and any
required filing fee by the following
deadlines.

File by the deadline to object to discharge or
to challenge whether certain debts are
dischargeable:

Filing deadline: 10/21/19

You must file a complaint:

¢ if you assert that the debtor is not entitled to
receive a discharge of any debts under any of the
subdivisions of 11 U.S.C. § 727(a}{2) through (7),
or

* Ifyou want to have a debt excepted from discharge
under 11 U.S.C § 523(a)(2), (4), or (6).

You must file a motion:

* if you assert that the discharge should be denied
under § 727(a)(8) or (9).

 

Deadline to object to exemptions:

The law permits debtors to keep certain property as
exempt. If you believe that the law does not authorize an

exemption claimed, you may file an objection.

Filing deadline: 30 days after the
conclusion of the meeting of creditors

 

10. Proof of claim

Please do not file a proof of claim untess
you receive a notice to do so.

No property appears to be available to pay creditors. Therefore, please do not file a

proof of claim now. If it later appears that assets are available to pay creditors, the clerk

wil send you another notice telling you that you may file a proof of claim and stating the
eadline.

 

11. Creditors with a foreign address

If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
asking the court to extend the deadlines in this notice. Consult an attorney familiar with
United States bankruptcy law if you have any questions about your rights in this case.

 

12. Electronic noticing

Parties may opt to receive notices from the court via email rather than U.S. Mail.
Register at https:/bankruptcynotices.uscourts.gov.

 

13. Exempt property

The law allows debtors to keep certain property as exempt. Fully exempt property will
not be sold and distributed to creditors. Debtors must file a list of property claimed as
exempt. You may inspect that list at the bankruptcy clerk’s office or online at
www.pacer.gov. If you believe that the law does not authorize an exemption that the
debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
objection by the deadline to object to exemptions in line 9.

 

 
Case 19-03161-5-JNC Docs Filed 07/12/19 Entered 07/12/19 13:35:55 Page 7 of 7

Armed Forces Loans of America
Attn: Managing Agent

3824 South Jones

Las Vegas, NV 89103

Cape Fear Valley Health Hoke
Attn: Managing Agent

PO Box 1259, Dept 144188
Oaks, PA 19456

Cumberland County Tax Collector
cio David B. Craig, Attorney at Law
1903 Bragg Blvd, Suite 4
Fayetteville, NC 28303

Edge Park Medical Services
Attn: Managing Agent

PO Box 639457

Cincinnati, OH 45263

Federal Loan Servicing
Attn: Managing Agent
PO Box 60610
Harrisburg, PA 17106

Ferncreek Cardiology
Attn: Managing Agent
PO Box 87264
Fayetteville, NC 28304

First Health of the Carolinas
Attn: Managing Agent

PO Box 580484

Charlotte, NC 28250

George Brown Associates Inc.
Attn: Managing Agent

2200 Crownpoint Executive Drive
Charlotte, NC 28227

Harris Jewelry

Attn: Managing Agent
800 Prime Place
Hauppauge, NY 11788

Internal Revenue Service
Insolvency Section

PO Box 7346

Philadelphia, PA 19101-7346

Kimbrells Furniture
Attn: Managing Agent
3141 Raeford Road
Fayetteville, NC 28304

Midnight Velvet

Attn: Managing Agent
1112 7th Avenue
Monroe, WI 53566

N.C. Dept of Revenue

Office Svcs Div/Bankruptcy Unit
PO Box 1168

Raleigh, NC 27602-1168

Pinebhurst Medical Clinic
Attn: Managing Agent
PO Box 63289

Charlotte, NC 28263

Security Credit Services
Attn: Managing Agent
306 Enterprise Drive
Oxford, MS 38655

Source Receivables Mng
Attn: Bankruptcy

4615 Dundas Drive, Ste 102
Greensboro, NC 27407

State Employees Credit Union
Attn: Lori Barnes Loss Mitigation D
PO Box 25279

Raleigh, NC 27611

TMobile

Attn: Managing Agent
4103 Raeford Road
Fayetteville, NC 28304

Valley Radiology

Attn: Managing Agent
PO Box 3219
Indianapolis, IN 46206

Vance & Huffman, LLC
Attn: Bankruptcy

55 Monette Parkway
Smithfield, VA 23430

Verizon Wireless
Attn: Managing Agent
PO Box 650051
Dallas, TX 75265

Westlake Financial Service
Attn: Managing Agent
4751 Wilshire Blvd.

Los Angeles, CA 90010

World OMNI Financial
Attn: Managing Agent
1769 Paragon Avenue
Memphis, TN 38132
